—Judgment, Supreme Court, New York County (Martin Stecher, J.), entered January 8, 1992, which, inter alia, granted respondent’s cross-motion to dismiss the within petition brought pursuant to CPLR article 78 seeking petitioner’s reinstatement as a police officer, unanimously affirmed, without costs.
*225Since petitioner’s claim that he was dismissed in bad faith rests on a misinterpretation of the stipulation placing petitioner on probation, the cross-motion to dismiss the petition was properly granted. To settle charges brought against him, petitioner agreed to be placed on Disciplinary Probation for one year, and that the Commissioner could impose punishment of dismissal during that period. Petitioner was dismissed prior to the expiration of the period of probation based upon separate charges, brought subsequent to the stipulation. Accordingly, the petition was properly dismissed. Concur — Ellerin, J. P., Wallach, Asch and Rubin, JJ.